CASE 0:20-cv-01929-SRN-HB Doc. 78-5 Filed 12/07/20 Page 1 of 2




 EXHIBIT E
             CASE 0:20-cv-01929-SRN-HB Doc. 78-5 Filed 12/07/20 Page 2 of 2


Date       Name                Hours     Rate      Amount      Narrative

 11/30/2020 Anne M. Lockner       0.50    725.00       362.50 Analysis and comment on strategy for fee application.
                                                              Prepare fee petition in response to the Court's
 11/30/2020 Charles C. Gokey      2.50    535.00     1,337.50 November 23, 2020 Order.
  12/3/2020 J. Haynes Hansen      0.20    440.00        88.00 Revise fee petition.

                                                              Analyze case law regarding reasonable fees and time
                                                              spent on similar motions in support of Kreil's fee petition
  12/3/2020 Ena M. Kovacevic      3.40    330.00     1,122.00 for attorneys' fees related to Kreil's motion for sanctions.
                                                              Prepare fee petition for fees incurred in bringing motion
  12/3/2020 Charles C. Gokey      5.80    535.00     3,103.00 for sanctions.

                                                              Analyze case law regarding reasonable fees and time
                                                              spent on similar motions in support of Kreil's fee petition
  12/4/2020 Ena M. Kovacevic      2.20    330.00       726.00 for attorneys' fees related to Kreil's motion for sanctions.
                                                              Legal research regarding comparable fee petitions (2.4);
  12/4/2020 Charles C. Gokey      4.60    535.00     2,461.00 Prepare fee petition (2.2).
Total                            19.20              $9,200.00
